                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                  CASE NO. 5:19-CR-137-FL-1

    UNITED STATES OF AMERICA
                                                            EMERGENCY MOTION TO MODIFY
           v.
                                                           TERMS OF DEFENDANT’S PROBATION
                                                                   DUE TO COVID-19
    MARC A. SCHANTZ


        The Defendant, Marc Schantz, through counsel, hereby moves the Court to modify the

terms of Mr. Schantz’s probation, in light of the advice of medical professionals and corrections

officials regarding Coronavirus (COVID-19), and order that Mr. Schantz he serve two months on

home confinement in lieu of serving his remaining five weekends in jail. 1 In support, Mr. Schantz

shows as follows.

        COVID-19 has just been declared to be a pandemic by the World Health Organization

(WHO). The president just announced that travel from Europe (except the UK) has been

suspended. The NBA suspended its season. The NCAA announced that the Men’s Division I

Basketball Tournament (March Madness) will take place without fans. The National Cathedral in

Washington, D.C. is closing for two weeks.

        A former CDC director stated, “Never before has a new pathogen emerged and caused a

global spread like this.” Washington Post. 2




1
  As a special condition of Mr. Schantz’s probation, the Court ordered Mr. Schantz to serve 45 days of intermittent
confinement. In order to complete this intermittent confinement, Mr. Schantz is scheduled to spend the next five
weekends in jail.
2
  https://www.washingtonpost.com/health/how-bad-will-the-coronavirus-outbreak-get-in-the-
us/2020/03/03/55c5d088-5c9d-11ea-9055-5fa12981bbbf_story.html



            Case 5:19-cr-00137-FL Document 38 Filed 03/12/20 Page 1 of 4
        These announcements reflect that COVID-19 must be taken seriously at all levels. For

jails, COVID-19 poses a major risk because it is impossible for those in jail to exercise “social

distancing” and other behaviors that are known to mitigate the spread of the virus.

        According to National Commission on Correctional Health Care, “[the] CDC Guidance for

long-term care centers . . . provides useful information for prisons and jails” about addressing this

virus. COVID-19 (Coronavirus): What You Need to Know in Corrections. 3

        Those guidelines state that “CDC recommends aggressive visitor restrictions” because sick

visitors are “the most likely sources of introduction of COVID-19 into a facility.” CDC Guidelines

for Long-Term Care Centers. 4 When cases have been identified in the community, but not in the

facility—as is the case throughout North Carolina—the CDC recommends that “[v]isitation should

be limited further to only those who are essential,” facilities should “re-emphasiz[e] the importance

of postponing visitation,” “visits should be scheduled in advance during a limited number of hour,”

all visitors should be screened and should wear a facemask throughout their visit. Id.

        In order to adhere to the medical guidance, Mr. Schantz requests that the Court order that

Mr. Schantz serve the next two months on home confinement in lieu of spending the next five

weekends in jail.

        Due to the emergency nature of this filing, undersigned counsel has not consulted counsel

for the United States or the Probation Office about this request.




3
  Available at: https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-to-know-in-corrections.
4
  Available at: https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/prevent-spread-in-long-term-care-
facilities.html.



                                                        2
            Case 5:19-cr-00137-FL Document 38 Filed 03/12/20 Page 2 of 4
                                       CONCLUSION

       In order to heed the advice of medical and corrections professionals in response to this

global pandemic, Mr. Schantz requests that the Court modify his probation to order that he serve

two months on home confinement in lieu of his remaining five weekends in jail.

       Respectfully submitted, this the 11th day of March 2020.

                                            BY :   /s/ ELLIOT S. ABRAMS
                                                   ELLIOT S. ABRAMS
                                                   Attorney for Defendant
                                                   CHESHIRE PARKER SCHNEIDER, PLLC
                                                   133 Fayetteville Street, Suite 200
                                                   P. O. Box 1029
                                                   Raleigh, NC 27602
                                                   Telephone: (919) 833-3114 (TEL)
                                                   Facsimile: (919) 832-0739 (FAX)
                                                   Email: elliot.abrams@cheshirepark.com
                                                   North Carolina State Bar No. 42639
                                                   Retained Counsel




                                               3
          Case 5:19-cr-00137-FL Document 38 Filed 03/12/20 Page 3 of 4
                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the date shown below, he electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to the following Assistant United States Attorney: Adam F. Hulbig, and that he emailed a

copy   of    this   filing   to   the   Defendant’s    Probation   Officer,   Officer   Rich   at

Corey_Rich@ncep.uscourts.gov.

       This the 11th day of March, 2020.

                                                      /s/ Elliot S. Abrams
                                                      Elliot S. Abrams
                                                      CHESHIRE PARKER SCHNEIDER, PLLC




                                                4
            Case 5:19-cr-00137-FL Document 38 Filed 03/12/20 Page 4 of 4
